Citation Nr: 1817033	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-19 572	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to in-service herbicide agent exposure.

2.  Entitlement to service connection for hypertension, to include as due to in-service herbicide agent exposure.

3.  Entitlement to service connection for the residuals of a cerebral vascular accident, to include as due to in-service herbicide agent exposure.

4.  Entitlement to service connection for a liver disorder, to include hepatitis C, to include as due to in-service herbicide agent exposure.

5.  Entitlement to service connection for a skin disorder, to include as due to in-service herbicide agent exposure.

6.  Entitlement to service connection for a gallbladder disorder, to include as due to in-service herbicide agent exposure.
7.  Entitlement to service connection for a pancreatitis, to include as due to in-service herbicide agent exposure.

8.  Entitlement to service connection for a vision disorder, to include as due to in-service herbicide agent exposure.

9.  Whether new and material evidence has been presented to reopen a previously-denied service connection claim for bilateral hearing loss.

10.  Whether new and material evidence has been presented to reopen a previously-denied service connection claim for tinnitus.  


REPRESENTATION

The Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1969 to April 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2010 and October 2013 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2014, the Board remanded the Veteran's claim seeking service connection for a skin disorder to the RO for further development, and in August 2015, the Board remanded all of the aforementioned claims to the RO to afford the Veteran his requested Board hearing.  However, in the same March 2018 statement in which he withdrew his appeal, the Veteran also withdrew his request to participate in a Board hearing.


FINDING OF FACT

In a signed statement received in March 2018 prior to the promulgation of a Board decision, the Veteran withdrew the entirety of his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran withdrew the entirely of this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  See March 2018 VA Form 21-4138, Statement in Support of Claim.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal is dismissed.



ORDER

The appeal is dismissed.



		
S. BUSH
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


